Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 1 of 12



                             UNITED STA TES DISTR ICT C O U RT
                             SO U TH ER N DISTRICT O F FLO R ID A
                          CASE NO.      1:20-mj-04258-Reid



   IN RE SEALED C O M PLA IN T



                                   C RIM INA L CO V ER SH EET

   1. D id this m atter originate from a m atter pending in the CentralRegion of the United Su tes
      Attomey'sOfticepriortoAugust9,2013(Mag.JudgeAliciaValle)?                  - Yes X No
   2. D id this m atteroriginate from a m aûerpending in the N orthern R egion ofthe U nited States
      Attomey'sOfficepriortoAugust8,2014(M ag.JudgeShaniekMaynard)?                  Yes X No
   3. D id this m atter originate from a m atter pending in the CentralRegion of the United S'tatœ
      Attomey'sOfficepriortoOctober3,2019(Mag.JudgeJaredStrauss)?                    Yes X No

                                                      Respectfully subm itted,

                                                      ARIAN A FAJARD O O RSHAN
                                                      UN ITED STA TES AU O RN EY


                                              BY : s/Am andaperwin
                                                   Am anda Pem in
                                                   Assistantunited StatesAttorney
                                                   Southem D istrictof Florida
                                                   Florida BarNo.46814
                                                   99 N orthemst4th Street,4th Floor
                                                   M iam i,Florida 33132-2111
                                                   Telephone:305-961-9061
                                                      E-mail:Amanda.perwin@usdoj.gov
    Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 2 of 12

 AO91(Rcv.08X)9) Cri
                   minalCompl
                            aint

                                             U M TED STATESD ISTRICT COURT
                                                                          forthe
                                                               Southern DistrictofFlorida

                   United StatesOfAmerica                                       )
                                        V.                                      )
                    DAVID C.COGGCNS,                                            )      CaseNo. 1:20-mj-04258-Reid
                                                                                )
                                                                                )
                                                                                )
                                   Defendtnttls)

        CRIM INAL CO M PLAINT BY TELEPH ONE OR OTH ER RELIABLE ELECTROM C M EANS

          1,thecom plainam in thiscase,statetJIM thefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of       (xœmb.rzl.2c1a*r
                                           o+ Jur-2:.2ox     inthecotmtyof                                                     Miami-Dade            inthe
   Sqœ Kern...-. Districtof
         -                         Floriù.g.
                                           -.         ,t
                                                       hedefendantts)violated:
                                             - - - -.-. - -.       -- -   --.


             (7t?#t?Section                                                                    t-l
                                                                                                 /
                                                                                                 ./èz;5'
                                                                                                       E'Description
 15U.S.C.ââ 7%(b),70 .
                     ,17 C.F.R.â240.10b-5                                            Securi
                                                                                          ti
                                                                                           esFraud




         Thiscrimiltalcom plaintisbased otlthese facts:
SEE AU ACHED AFFIDAVIT,




        W Continuedontheattachedsheet.
                                                                                                        *'

                                                                                                                                               '
                                                                                                                                                   -''*'
                                                                                                /                    ça.
                                                                                                                       o yz/fzauaf'
                                                                                                                                  sâ-
                                                                                                                                    jlpfrurc
                                                                                           K#.
                                                                                           - it.
                                                                                               h..C
                                                                                                  .-=N.&* @vm,Uqilqd
                                                                                                                   . Statqpp.pglyllo#pqçtpl--
                                                                                                                           .                               w

                                                                                                                      Printed nameand r/r/c

Attested toby theApplicantin accordancewiththerequirementsofFed.R.CHIn.P.4.1by Face Tim e.
                                                                                                         x.                          #

Date: Decem ber29.2020
                                                                                                                       Judgei
                                                                                                                            jsi
                                                                                                                              /
                                                                                                                              g-nature
City afld state:    ...   - - --      - .    .wyj#.
                                                  mj,Flqri
                                                         gq-... .--.-..- ..
                                                               -                    - .-   :Li#g!, M rFmjdopnitqtcates.Mpgistratezludqv
                                                                                       ljpp.     . ..        ... .                                             .
                                                                                                                     Printed nameand //?/e
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 3 of 12




                  AFFIDA VIT IN SUPPO RT O F A C RIM IN AL C O M PLA IN T

          1,Keith C.Nusbaum ,beingfirstduly sw om state:

                       A G ENT BA C K G RO UND A ND INTRO D UC TIO N

                 I am a U nited States Postal Inspectorw ith the U nited States PostalInspecéon

   Service (11USPlS'')assir ed to the USPIS'S DOJ Fraud Team.1am an investigatororlaw
   enforcementoftkeroftheUnitedStateswithinthemeaningof18U.S.C.j251047)*
                                                                       ,thatis,1an
   an officeroftheU nited Statesw ho isem pow eredto conductinvestigationsand to m akearrests.I

   havebeen aunited StatesPostalInspectorsince February 20 16 and completed 12 w eeksofbasic

   investigative training in Potom ac,M aryland, which included various aspects of federallaw

   enforcem entincludingthe investigation ofm ailand w ire fraud.Iw ms previously assir ed to the

   W ashington Division Fraud Team working outofthe Colum bia,M aryland officeofU SPIS.M y

   primary responsibilitiesincludedinvestigatingmailfraud,wirefraud,bankfraud,work-at-home

   schemes,charityfrau; creditcardfraud,investmentfraud,finr cialelderabuse,lotteryfrau; and
  telem arketingfraud. A sam em berofthe USPIS'S DO JFraud Team ,m y responsibilitiesinchde

  theinvestigationofmailfraud,wirefrau; bankfrau; andsecuritiesfraud.
                 'Ihis affidavitis m ade in supportof a crim inal com plaintcharging DAV ID C

  COGGINSCCCOGGINS''IwithviolationsofTitle15,UnitedStatesCode,Sections78j(b)& 78I
  andTitle17,CodeofFederalRegulations,Part240.1015(SecuritiesFraud).
                 '
                 Ihis affidavitis based on m y personalinvestigation and investigation by othem

  includingfederallaw enforcem entofficialsw hom Iknow tobereliableandtrustworthy. Thefacts

  containedherein havebeenobtainedby interview ingw im essesand exnm iningdocum entsobtakled
  in thecourseoftheinvestigation aswellasthrough otherm eans. Thisaffidavitdoesnotinclude
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 4 of 12




   every factknown to m eaboutthisinvestigation,butratheronly thosefactssum cientto establtsh

   probablecause.

                                     O verview ofthe Schem e

          4.     'IheU nited Statesisinvestigating an investm entfraud schem e in which CO GGW S

   m ade false shtem ents and provided fake docum ents,including an auditreport,to lnvestorA .

   COGGINS did so knowingly to induceInvestorA into providing $200,0* in exchangefora
   lim ited partnership in a fund m anaged exclusively by COG GIN S. COG GIN S did notinvestthe

   fundsasav eed,m isappropriated aportion ofthe funds,and hasrefusedto retunzthe rem aining

   fundsto InvestorA.

                                        R elevantParties

          5.     CO GG IN S is 42 yearso1d and a residm tofM iam i,Florida.H eis also the founder

   ofCom pany A and the Fund,asdescribedbelow .

                 Com pany A is a Florida lim ited liability com pany form ed on oraboutNoveml r

   4,2014,w ith its principalplaceofbusinessin M iam i,Florida. Itisthe m anagerand investm ent

   adviserofthe Fund.COG G IN S haslisted him selfasthe soleom cerand ownerofCom pany A on

   annualreportsfiled w ith the Florida Secretary ofState'sOfficesince Octol r26,2017.

                 Com pany B isa D elaw are lim ited partnership form ed on ora% utJanuary 2,2015,

   w ith its principalplaceofbusinessin M iam i,Florida. Itis a pooled investm entvehicleand its

   assetsaremanagedbyCompanyA (i.e.,COGGINS).COGGINSsoldlimitedpartnershipintereA
   in Com pany B to investorssuch msInvestorA . COGG IN S isthe GeneralPartnerofCom pany B.

                 Com pany C is a Delaw arelim ited partnership fonned on oraboutNovem ber19,

   2019,w ith itsprincipalplaceofbusinessin M iam i,Florida.Overtim e,CO GG IN S began directing

   investm entsunder accounts and through investm ent docum ents in the nam e of Com pany C.
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 5 of 12




   CO GG IN S som etim esused Com pany B and Com pany C interchangeably when trying to sell

   lim ited partnership intereststo investors.C OGG IN S istheG eneralPartnerofCom panyc .

                 Com pany B and Com pany C are referredto collectively herein asçtthe Fund.''

          10.    InvestorA isa forei> nationalwho invested in the Fund in 2020.

                               Purpose ofthe Schem e and A rtilice

                 ThepurposeoftheschemeandartificewasforCOGGIN Sto:(a)m isapproprùte
   investorfundsforhispersonalpurposesbytransferringm oney from theFund'sbrokerage acœ unt

   to anon-brokeragebank accotlntin excessof any av eed upon m anagem entorperform ancefees;

   and(b)concealfrom investorstheFund'sperformancelossesand hismisappropriationofFund
   assetstoavoiddetectionandfurtherhisunjustenrichment.
                                    The Schem e and Artince

              Background

                 CO GGIN S started Com pany A in or around 2014 w ith Co-Founder A and Co-

   FounderB. They started the Fund in oraround early 2015. Togetherthey m arketed the Fund to

   friendsand businessassœ iatesasan algorithm ictrading strater .

          13.    Co-FounderA and Co-FounderB resi> ed from Com pany A and the Fund in or

   around late2016. COGG IN S w enton to operate Com pany A and tom anagetheFund entirelyon

   hisown.1




   lA lthough Co-FoundersA and B resigzed in 2016,they wcre notrem oved from a1lcom pany
   docum entsand accounts. For exam ple,they rem ained listed with CO GG IN S as authorked
   sipzatoriesonaCompanyA bankaccotmtfrom thetimetheaccountwasopenedin2014thmul
   atleastSeptem ber2020. Bankingactivity and the listing ofa priorresidentialaddressassociated
   with CO GGIN S on a M arch 2020 bank statem entsuggestCO GG INS exclusively operated tlze
   businessesfollowingthe resir ation ofCo-FoundersA and B.
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 6 of 12




                   COG GIN S continued to solicit investorsto the Fund. He did so by contacting

   potentialinvestorsthrough hisnetwork ofcurrentinvestors,friends,family,andfonnerbusizess

   associates. He also provided inform ation aboutthe Fund's perfonnancethrough Com pany A 's

   public website on the lntem et,which isam eansand instrum entality ofinterstate com m erce.

            15.    CO OO INS also m arketed the Fund through Hedge Fund D ata Service A ,which

   claim ed to be able to provide inform ation aboutthe Fund to tens ofthousandsof accredited

   investors.

            l6.    COGG INS offered,and sold,lim ited partnership interestsin the Fund,whichwav

   ç'securities''asdefinedinTitle15,UnitedShtesCode,Section78c(a)(10).A limitedpartnersh:
   interestwasdocumentedthrough asubscription aceement,lim ited partnership am eemenjand

   other investor m aterials that CO GGIN S em ailed to investors or uploaded through an online

   docum ent-sharing application. Thesem aterialsdescril d the Fund'sfees,m anagem entstruct= ,

   purpose,and generaloperations.M anagementfeeswereset,atmostto be 2% oftheinvestor's
   capitalaccountperyearwith pedbrm ance feescapped at20% of an investor'snetprofits each

   year. M ostinvestorsw ere told m anagem entfeesw ould becapped annually atonly 1% of thek

   capitalaccountw ith perform ancefeescappedat10% ofnetprofits.

            17.    From the Fund'sinception in oraround 20lsthrough in oraround February2020,

   COGGINS obtained from atleastten investorsapproximately $1,600,000 throughthe sale of
   lim ited partnershipsin theFund.

      II.       CO G G INS Defrauded Investor A By M aking False Statem ents and
                Providing Fake Docum ents

            18.   lnvestor A was looking to diversify his investm entsw hen he first encountc d

   CO GG IN S. lnvestorA discoveredCom pany A and the Fund by visitingthe Com pany A w ebsite
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 7 of 12




   in late D ecemberzo 19,w hen InvestorA w asin M iam i,Florida. lnvestorA sentan em ailto the

   addresslisted on the Com pany A w ebsiterequestinginform ation aboutthe Fund.

          19.    On or about Decem ber31,2019,COG GIN S, identifying him self as lslnvestor

   Relations,''repliedto lnvestorA through a Com pany A em ailaccount.Atthetim e ofthe em ailr

   CO GG IN S appears to have been the only em ployee of Com pany A orthe Fund and the only

   individual using the Com pany A em ail addresses. The Decem ber 31 em ail included a

   t'perfbrm ancesheet''forN ovember2019thatshow z the Fund's 2019 year-to-dateemminp tobe

   21.9% and positiveannualeam ingsforeach yearfrom 2016through 2019.

          20.    On oraboutJanuary 1,2020,InvestorA replied to ççlnvestorRelations''and asked

   CompanyA toprovide(a)thevalueofthecurrentassetsundermanagementcsAuM'')and(b)a
   copy ofthe Fund'sprospectusand auditrepolt '
                                              Ihe sam e day,ttlnvestorRelations''responded

   thatitwouldsend acopy ofthe documentsandnoted GtAUM isa little over$100.'5 lnvestorA

   understoodthistomeanthattheFundhadover$100m il1ion inAUM .

          21. OnoraboutJanuary 13,2020,ttDavidC.CoD ins,PhdCEO (CompanyAJ''(sicl
   responded to InvestorA from the 'tlnvestorRelations''em ailaccount.2 InvestorA and COG GW S

   hadphoneconversationsand continuedto exchazgeem ailsthroughtheççlnvestorRelations''email

   account. Atno othertim e did InvestorA com m unicatew ith any otherindividualwho claim i to

   representCom pany A.




  2N otably,the Private Offering M em orandum thatCOG GIN S provided to Investor A doesnot
  includea PIZ.D.am ongCO GG IN S'm any alleged accom plishm ents. CO GG IN S is listed to only
  hold a M mster's Dep ee in Business Adm inistration. COG GIN S w as also the only individual
  identified asam anagerorrepresentativeofCom panyA orthe Fund in thisofferingm em orandum .
  By contrast,an investordeck thatCO GGIN S laterprovided to lnvestorA notesthatCO GG IN S
  had aPIZ.D .in BehavioralFinancefrom aBusinessSchoolin Spain andthatcom pany A em ployed
  fourindividualsincluding COG GIN S. Iinterview ed one ofthe listed tûemployeœ ''whoindicntM
  thathew asneverem ployedby the Fund orCom pany A .


                                               5
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 8 of 12




                 On oraboutJanuary 8,2020,COG GIN S sentlnvestorA an em ailshow ing th2

   CompanyB hadbeen awarded4t#1Top Pedbrming Hedge Fund Equity M arketNeutral- Past

   Three Years.'' This aw ard w as purportedly F anted by Hedge Fund D ata Service A based on

   financialpedbnuanœ asreportedto itby CO GG IN S and Com panyA .

          23.    O1zor aboutJanuary 16,2020,COG G IN S sentthrough the ççlnvestorRelations''

   em ail account various investor m aterials including a subscription av eem ent and lim ited

   partnership aveement. COGGINS noted in the email,çtltjhe feesforShare Class A is
   ltolmanagementl/lo%lpefo= rcel.''ThelimitedpartnershipaveementfortheFundstatedthat
   its purposettisto serve asa fundthrough w hichtheassetsofitsPartnersw illbe utilized to invesl

   hold,andtradein securitiesand otherfinancialinstrum entsandrightsandoptionsrelatingthereàx''

   The av eem entdoesnotstate that funds m ay be used to pay retum s to other investors or for

   personalcompensationtoCOGGINSinexcœ sofanyac eed-tofees(1% and 10% oftheInvestor

   A'sannualholdingsandnetprofitsforrespectivemanagementandperformancefees).
          24.    lnvestorA requestedanauditreportfortheFund on atleastthreeseparateoccasbrks

   from January 1,2020,through January 31,2020.

                 On oraboutJanuary 22,2020,InvestorA and CO GG INS discussedtheregulatoly

   implicationsoftheFundhaving over$100million AUM . InvestorA wrote,td1fully underse d

  the 13F issue- asyoumentionedthefundwasabove 100M Ithoughgt)itwouldbepublicly
   available.'' COG GIN S had explainedthathe anticipatedthathe w ould begin havingto publish

  theirpositionstçatthebeginning ofthe secondhalfofzozo''becauseofa Securitiesand Exchazw

   Comm ission ('tSEC'')requirementthatrequirespublicfilinp tForm 13F)forinvestmentadvkels
  whomanageover$100m illion inamets.InfackthetotalAUM fortheFundhad neverbeen molv

  thm1approximately$2m illion.
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 9 of 12




                 On oraboutFebruary2,2020,CoG GlN sem ailed InvestorA afakeandfraudulent

   :120 18 auditreport''forthe Fund. '
                                     lhe auditreportand opinion letterw ere allegedly prepared by

   an auditfirm in M iam i,Florida. Recordsshow thisfirm did notexistatitssuted address,and a

   phone num berlisted forthisfirm wasfound to be associated w ith CO GG IN S. The auditrepod

   listed $52,904,796in totalassetsforthe Fund asofDecember31,2018.ln reality,the Fund's
   primary brokerageaccountheldlessthan approxim ately$1.4m illionasofthatdate.

                 The statem entsthat CO GG IN S m adeto InvestorA aboutthe Fund's successful

   pedbrmance,the existence ofan independentauditreport and the am ount of assets under

   management,wereimportantandmaterialtoInvestorA.Havingreceivedthese(false)assumnces
   from COG GIN S,InvestorA decidedto investin the Fund.

          28.    On or aboutFebruary 3,2020,InvestorA sentsi> ed copies of a subscription

   apeem entfora $200,000 invœtmentin the Fund and a FoundersShare Class Addendum to

   CO GG IN S.

          29.    On oraboutFebrtzary7,2020,InvestorA sent$200,000by wiretransferfrom hk
   bank to a bank accountin the nam e of the Fund. InvestorA expected to receive a lim ited

   partnership interestin the Fund in exchange forhisinvœtm ent.

          30.    Company A transferred $199,500 ofInvestorA'smoney from the Fund'sbank
   accountto itsbrokerage accounton oraboutFebruary 12,2020.'Ihebrokerageaccount'sm onthly

   beginningbalancepriortothistransferwasonly$17.32.Therewerenodepositsintothebrokeraw
   accountfrom otherinvestorsfrom on oraboutFebrtzary 12 through on oraboutApril30,2020.3



   3'lherew msonly oneadditionaldepositinto thebrokerageaccount,occuningon oraboutFebruay
   25,2020. OnthesamedatethatCOGGINS transferred $9,1* oflnvestorA'sm oneyfrom the
   brokerageaccounttotheCompanyA bmzk account,$8,500wastransferredfrom theCom panyA
   bank accountbackto thebrokerage account.O therthan thisdeposit,therewereno otherdem sits
   intothebrokerageaccountbetw een Febnzary 1 and April30,2020.


                                                7
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 10 of 12




                Duringthatsameperiod,COGGINS transferredapproximately $44,200from the
   brokerage accountto Com pany A 'sbank account. M ostofthis m oney cam efrom InvestorA 's

   deposit. InvestorA expected CO GGIN S to investhis m oney according to the term s of the

   ap eem ent,notdivertitforotherpurposes. '
                                           lhe am ountCO GG IN S transferredtotheCom pany A

   accountexceeded a 1% m anagem entfeethatCom pany A m ay othem ise have been entitled to

   underthetennsofthe lim ited partnership av eem ent.

                The netassetvalue ofthe assets in the brokerageaccounton or aboutApril30,

   2020,wasapproxim ately$96,621.Nearly halfofInvestorA'soriginalinvestmentwaslostdue
   to poorperform ance,fees,andthetransfertotheCom pany A bank account.

                O n or aboutA pril30,2020,InvestorA requested a copy ofhis fully execlxffx
                                                                                         zl

   investm entdocum entsand aquarterly statem entofthe Fund'sm onthly pedbrm ance.

          34.    On or aboutM ay 15,2020,CO GG IN S sentlnvestorA an em ailw ith executed

   investm entdocum entsthatw ere purported to havebeen si> ed by lnvestorA .InvestorA did not

   im m ediately review each page of the attached docum ents. COG GIN S stillhad notprovided a

   statem entofthe Fund'sfirstquarterperfonm nce.

          35.   O n oraboutJune20,2020,InvestorA expressed concem to COGG IN Sthathehad

   notbeen provided any statem entsofthe Fund'sperform anceand stillhad notreceived aphyskal

   copy ofthe executed investm entdocum ents.

          36.   O n or about June 20, 2020, Investor A scrutinized the executed investm ent

   docum entsthatCOG GIN S em ailed to him on oraboutM ay 15,2020. lnvestorA had concem s

   that not a1lthe docum entsthatCOG GIN S provided to him w ere the sam e as the docum ents

   InvestorA sipzed and providedto CO GG IN S. InvestorA believed hissir aturehad beenfo> d

   on som eofthepages.




                                                8
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 11 of 12




          37.    On oraboutJune 26,2020,InvestorA confronted COG G IN S aboutthesuspedeH

   forgeries.COGGINSdeniedfor/ngthedocuments.lnvestorA alsodemandedtheimmediate
   return ofhis investm ent. COG G IN S stopped respondingto InvestorA and hasnotreturned any

   portion oflnvestorA's$200,000investm ent.

          38.    CO GGIN S used the Com pany A bank accountthatreceived aportion oflnvestor

   A 's investm ent for both business and personal expenses. For exam ple, CO GG IN S paid

   approximately$49,000inpaym entstoanadom eywhorepresentstheFundinaprivateshareholder
   action. Personalexpensesw ere also debited from the account,includingtransfersto a w om an

   believed to be COG GIN S' girlfhend, as well as paym ents to restaurants,F ocery, pet,and

   departm entstores. The m onth-endbalancesforthisaccountw erenegative in a11butonem onth

   during this period,4show ing Com pany A and CO GG IN S relied on syphoningm oney from the

   Fund'sbrokerageaccountto m eettheirexpenses.

                                             Conclusion

          39. Basedonmytrainingandexperienceyandtheinform ationprovidedinthisaffidavk
   Irespectfully subm itthatthere isprobable causeto believethatfrom on or aboutDecem ber31,

   20 19,through on oraboutlune26,2020,in the Southem Districtof Florida,and elsewhere,tlle

   defendr t,D AVID C COGG IN S,did unlawfully,w illfully and know ingly,by use ofm eansazd
   instrum entalities of interstate com m erce and the m ails,directly and indirectly,use and em ploy

   m anipulative and deceptivedevicesand contrivances in connectionw ith the purchmse and sak of

   a security, in contravention of Rule 10b-5 and Rule 10b5-1 of the Rules and Regulatiorks

   promulgatedbytheUnitedStatesSecuritiesandExchangeComm ission(codifiedinTitle17,Code



   4'lheCom pany A bankaccounthad apositivemonth-endbalanceofapproxim ately $241in or
   aboutApril2020.


                                                  9
Case 1:21-cr-20105-RNS Document 3 Entered on FLSD Docket 12/30/2020 Page 12 of 12




   ofFederalRegulations,Parts 240. 10b-5and240.10b5-1),anddid(a)employadevice,scheme

   andartificetodefraudktblmakeuntruestattmentsofmaterialfactsandomittostatematerialfacs
   necessary in orderto make the sutementsm adt.in lightofthecircum stanctunderwhichth1

   weremade,notmisleading'
                         ,and(clengageinacts,practicesandacourseofbusiness,whichwollld
   anddid operattasafraud and dtctituponprosy ctivtinvtstorsinconntctionwiththtpurclmV
                                                                                     .



   ofa security,in violation ofTitle 15, UnitedStatesCode,Secti
                                                              ons78j(b)and78m Title17CYe
   ofFederalRtgulations,Part240.10b-5.

   FURTHER YOUR AFFIANT SAYETH NAUGHT.



                                                  1+ C.N     um
                                                United S tesPostallnspector

   Attestedto bytheApplicantinaccordanœ withtherequirementsof
   Fed.R.Crim .R 4.1by FaceTim e        this    dayofDeceml rzozo   .




          x.             :   A.




   H OM BLE LISEO M .REID
   UNITED STA TES M AG ISTRATE JUD GE
   SOUTHERN DISTRICT OF FLORIDA
